Order entered July 23, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00306-CR

                           KAREN PATRICIA BOWIE, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-81418-2011

                                          ORDER
       The Court GRANTS appellant’s July 21, 2014 second request for an extension of time to

file a pro se response. We ORDER that she file her response by SEPTEMBER 2, 2014. No

further extensions will be granted. If the response is not filed by the date, we will submit the

appeal on the Anders brief alone.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Karen Patricia

Bowie, TDCJ No. 1839441, Crain Unit, 1401 State School Road, Gatesville, Texas 76599.


                                                     /s/   LANA MYERS
                                                           JUSTICE